Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s submission filed on 06/01/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-17 are currently pending. 
Response to Arguments
With regard to 103 rejection:
Applicant’s arguments with respect to Claims 1-17 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.
Applicant’s arguments and amendments with regard to Claims 1-17 have been considered in light of Nevitt and Manz in further view of the new reference of Morgan and Umebayashi.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-10 & 12-16 are rejected under 35 U.S.C. 103 as being unpatentable Nevitt (US 5341649; ”Nevitt”) in view of Manz (US 5211024; “Manz”) and Morgan (US 5123259; “Morgan”) and in further view of Umebayashi (US 20040194913; “Umebayashi”).

Claim 1.  Nevitt discloses a moisture sensing system (Fig. 1: SGS & Fig. 3: 20 sight glass) for a refrigerant flow of a HVAC system (Fig. 8  fluid flowing through 22 line of heat transfer system for a HVAC system) [Col. 3 lines 19-25] & [Col. 7 lines 40-45 air conditioning] comprising: a moisture sensor (Fig. 1: SGS and Fig. 3: sight glass sensor 20) including a color change material sample (Fig. 1: 32 moisture indicator) disposed in a refrigerant flow (Fig. 8: refrigerant pathway 146 with SGS  containing 32) [Col. 6 lines 44-57 indicator changes color in refrigerant fluid] of the HVAC system (Fig. 8: system with sight glass SGS and color indicator) the color change material sample (Fig. 1: 32) configured to change color as an indication of a moisture level of the refrigerant flow  [Col. 6  lines 44-57: indicator changes color in refrigerant fluid]  and a color sensor (Fig. 3: 34-35, 36 & 38) in optical communication [Col. 8 lines 23-40: The photocell 38 detects the light reflected either by the indicator element 32 or the surface of the refrigerant and changes resistance in proportion to the amount of light detected] with the moisture sensor (Fig. 1: SGS & Fig. 3: 20 sight glass) and configured to sense a color of the color change [Col. 4 lines 30-40: an indicating element, adapted to change color when the moisture content changes, is positioned in the stream. The amount of radiation detected is altered in response to a change in color of the indicating element. In the embodiments disclosed herein a sight glass having window means for passing the radiation to and from the fluid stream is used] material (32) and communicate the sensed color [Col. 8 lines 24-40 if the indicator element 32 changes color from an acceptable dark green (dry) to a chartreuse (caution) to yellow (wet), then more and more light will be reflected to the photocell 38. As the photocell receives more reflected light the resistance will drop, allowing more current flow and an increasing voltage across the one meg resistor in series with the photocell…. provide a digital output at 54. This output can be used to activate visual or audible alarms, or to activate a control function] to a HVAC system controller (Fig. 8 control unit 158) [Col. 13 lines 30-35 The sensor SGS may also monitor moisture content of the refrigerant as described herein before. The output of sensor SGS is connected to the control circuit 158] wherein the moisture sensor (Fig. 1: SGS & Fig. 3: 20 sight glass) is disposed along a main refrigerant circuit (Fig. 1: serial connection of elements 130, 138 and 132 on main refrigerant circuit 146) of the HVAC system (Fig. 8  fluid flowing through 22 line of heat transfer system for a HVAC system) [Col. 3 lines 19-25] & [Col. 7 lines 40-45 air conditioning], the main refrigerant circuit  (Fig. 1:   including, a compressor (130)), a condenser (138) and an evaporator (132) connected serially (Fig. 1: serial connection of elements 130, 138 and 132 on main refrigerant circuit 146) , between (Fig. 8: SGS overall between 132 & 130) a compressor (Fig. 8 compressor 130) and an evaporator (Fig. 8: 132) of an HVAC system (Fig. 8  fluid flowing through 22 line of heat transfer system for a HVAC system) [Col. 3 lines 19-25] & [Col. 7 lines 40-45 air conditioning].





Nevitt does not explicitly disclose:
the moisture sensor disposed between the compressor and the evaporator, fluidly downstream of the evaporator.
the HVAC system includes a purge system in which the refrigerant flow is diverted from a condenser of the HVAC system, through the purge system and to the evaporator. 
a controller activates the purge system in response to the indicated moisture level exceeding a selected threshold.

With regard to 1) Manz teaches an HVAC system (Fig. 1) with a compressor (Fig. 1: 20) an evaporator (Fig. 1: evaporator w/ oil separation 12 & 14) and a moisture detecting sight glass (Fig. 1: sight glass 18) and dryer (Fig. 1: 16). Martin further teaches the moisture sensor (18) is disposed along a main refrigerant circuit (Fig. 1: Evaporator 12 & 14 to sight glass 18 to compressor 20 to condenser 24) of the HVAC system [Col. 1 lines 5-12], the main refrigerant circuit (Fig. 1: Evaporator 12 & 14 to sight glass 18 to compressor 20 to condenser 24) including, a compressor (Fig. 1: compressor 20), a condenser (Fig. 1: condenser 24) and an evaporator (Fig. 1: 12 & 14) connected serially [Col. 5: lines 4-46].  Manz further teaches the moisture sensor (Fig. 1: sight glass 18) disposed between the compressor (Fig. 1: compressor 20), and the evaporator (Fig. 1: 12 & 14), fluidly downstream (Fig. 1: sight glass 18 is downstream of the evaporator 12 & 14)[Col. 5: lines 4-45] of the evaporator  (Fig. 1: 12 & 14).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Manz’s use of fluid dyer’s and moisture sensors (e.g. dry eye sight glasses) at location where a fluid is monitored including between an evaporator and a condenser on the occasion when a liquid phase is run through the passage and use the Manz’s dryers and dry eye sight glasses on Nevitt’s fluid passage between an evaporator and a compressor because the monitoring for moisture entering the compressor improves the reliability of the compressor by ensuring damaging water induced corrosion is prevented [Manz Col. 1 lines 52-58]. 
With regard to 2) Morgan teaches air conditioning unit  (Fig. 1) [Col. 3 lines 10-15 concerned with moisture is contained within their CFC refrigerant. It is therefore desirable that refrigerant moisture removal be a part of the refrigerant recycling operation]. Morgan further teaches the system includes a purge system (Fig. 1: purge system 20) in which the refrigerant flow is diverted [Col. 13 lines 50-67:   Refrigerant vapor will leave air conditioning unit 22 through couplings 54 and 196, to suction inlet 218 of purge pump 216. Purge pump 216 will compress the refrigerant … Refrigerant vapor will then leave oil separator 210 and flow through dryer 198, which will remove moisture from the vapor. The condition of the refrigerant may be monitored, if desired, using dry eye sight glass 204] from a condenser (Fig. 1 a.c. unit 20 with Fig. 3 condenser 24) of the system (Fig. 1: ac system 22 with condenser and cooling means 2 with evaporator 64), through (Fig. 4: shows the bypassed flow from condenser 24 through purge pump 216 to evaporator 64) the purge system (Fig. 1 and Fig. 4 purge system 20 in grey in Examiner’s annotated Fig. 4) and to the evaporator (Fig. 1 and Fig. 4 evaporator 64) with an indicated moisture level (Figs. 1 & 4: purge system moisture sensor 204) [Col. 13 lines 60-67: The refrigerant then flows through dry eye sight glass 204, allowing the moisture content of the refrigerant to be monitored, and through cold evaporator 64] & [Col. 11 lines 32-45:  Monitoring means, such as dry eye sight glasses 204, 206, and 208, well known to those skilled in the art, for monitoring the moisture condition of the refrigerant emerging from dryers 198, 200, and 202, respectively, may be placed at the outputs of the dryers as shown, typically showing a yellow indication when the coolant passing therein contains an excessive amount of moisture, and typically showing a green indication when the coolant is sufficiently dry, as preferred].

    PNG
    media_image1.png
    617
    810
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Morgan’s purge circuit with Nevitt’s expansion valve because the purge system removes moisture which improves the efficiency of the refrigerant to perform cooling and improves maintainability of the system by eliminating damaging water corrosion [Morgan Col. 3 lines 5-15].

With regard to 3) Umebayashi teaches [0004: the operation of the air conditioner so as to dry the evaporator and remove moisture of condensed water from a surface of the evaporator]. Umebayashi further teaches based on the measurement of a moisture sensor [0126] a controller (Fig. 20: 22) activates (Fig. 20: S55 No)  the purge system [0118: the electronic control device 22 is provided with the remote executing device 23 for executing the air blowing mode such as the drying air blowing mode] in response to the indicated moisture level exceeding a selected threshold  (Fig. 20: S 55)[0126:  a quantity of water attached to the surface of the cooler 2 is detected by the moisture sensor, and it is judged whether or not the quantity of water attaching to the surface of the cooler 2 is decreased to a value not more than a predetermined value (S55). When the quantity of water attached to the surface of the cooler 2 is decreased to the value not more than the predetermined value, the blower 21 is stopped (S56). When the quantity of water attached to the surface of the cooler 2 is larger than the predetermined value, the program returns to S51 where the blower is extended in operating time due to moisture reading].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Umebayashi’s controller processing of moisture sensor monitoring data to initiate a moisture purge step based on moisture detection compared to a threshold level and use the processing and purge control with Nevitt’s, as modified, purge and moisture monitoring system because automating the purge process based of sensed moisture improves the quality of removing damaging water from the system in a power efficient process [Umebayashi 0008].  

Claim 5: Nevitt further discloses a HVAC system (Fig. 8  fluid flowing through  line 146 of heat transfer system for a HVAC system) [Col. 3 lines 19-25] & [Col. 7 lines 40-45 air conditioning]  the system (Fig. 8) comprising:  a main refrigerant circuit (Fig. 8:  evaporator (132) to a compressor (130) to a condenser (138) to a sight glass (SGS) on line 146) including a compressor (Fig. 8: compressor 130) to compress a flow of refrigerant through a refrigerant pathway [Col. 12 lines 24-30 a compressor 130 for compressing a gaseous heat transfer fluid (commonly called a refrigerant)]; a condenser (Fig. 8: condenser 138) disposed (Fig. 8: condenser 138 on fluid path 146) along the refrigerant pathway (Fig. 8: refrigerant pathway 146)  [Col. 12 lines 24-45] and in fluid communication (Fig. 8: depicts the refrigerant path 146) with the compressor (130); an evaporator (Fig. 8: evaporator 132) disposed along (Fig. 8: evaporator 132 is on pathway 146) the refrigerant pathway (Fig. 8: refrigerant pathway 146) and in fluid communication [Col. 12 lines 24-45]  with the compressor (Fig. 8: compressor 130) and the condenser (Fig. 8: condenser 138) [Col. 12 lines 24-45]; the compressor, the condenser and the evaporator connected serially (Fig. 8:  evaporator (132) to a compressor (130) to a condenser (138) to a sight glass (SGS) on line 146) and a moisture sensing system (Fig. 8:  SGS on refrigerant pathway 146) disposed along the refrigerant pathway (Fig. 8: refrigerant pathway 146), including: a moisture sensor (Fig. 8: SGS and Fig. 3: sight glass sensor 20) including a color change material sample (Figs. 1 & 3: moisture indicator 32)  disposed in the refrigerant pathway  [Col. 12 lines 24-45] and exposed to a refrigerant flow (Fig. 8: refrigerant pathway 146) there through, the color change material sample (32) configured to change color as an indication of a moisture level of the refrigerant flow [Col. 4 lines 30-40: an indicating element, adapted to change color when the moisture content changes, is positioned in the stream. The amount of radiation detected is altered in response to a change in color of the indicating element. In the embodiments disclosed herein a sight glass having window means for passing the radiation to and from the fluid stream is used] and a color sensor (Fig. 3: moisture sensor elements 34-35, 36 & 38) in optical communication [Col. 8 lines 23-40: The photocell 38 detects the light reflected either by the indicator element 32 or the surface of the refrigerant and changes resistance in proportion to the amount of light detected]  with the moisture sensor (Fig. 3 moisture sensor elements 9-12) and configured to sense a color of the color change material [Col. 8 lines 24-40:  if the indicator element 32 changes color from an acceptable dark green (dry) to a chartreuse (caution) to yellow (wet), then more and more light will be reflected to the photocell 38. As the photocell receives more reflected light the resistance will drop, allowing more current flow and an increasing voltage across the one meg resistor in series with the photocell…. provide a digital output at 54. This output can be used to activate visual or audible alarms, or to activate a control function] and communicate the sensed color [Col. 8 lines 24-40:  This output can be used to activate visual or audible alarms, or to activate a control function] & [Col. 13 lines 30-35 The sensor SGS may also monitor moisture content of the refrigerant as described herein before. The output of sensor SGS is connected to the control circuit 158] to an HVAC system controller (Fig. 8 control unit 158) wherein the moisture sensor (Fig. 8: SGS) is disposed (Fig. 8: SGS between 130 and 132) between the compressor (130) and the evaporator (132).
Nevitt does not explicitly disclose:
the moisture sensor disposed between the compressor and the evaporator, fluidly downstream of the evaporator.
the HVAC system includes a purge system in which the refrigerant flow is diverted from a condenser of the HVAC system, through the purge system and to the evaporator.
a controller activates the purge system in response to the indicated moisture level exceeding a selected threshold.

With regard to 1) Manz teaches an HVAC system (Fig. 1) with a compressor (Fig. 1: 20) an evaporator (Fig. 1: evaporator w/ oil separation 12 & 14) and a moisture detecting sight glass (Fig. 1: sight glass 18) and dryer (Fig. 1: 16). Martin further teaches the moisture sensor (18) is disposed along a main refrigerant circuit (Fig. 1: Evaporator 12 & 14 to sight glass 18 to compressor 20 to condenser 24) of the HVAC system [Col. 1 lines 5-12], the main refrigerant circuit (Fig. 1: Evaporator 12 & 14 to sight glass 18 to compressor 20 to condenser 24) including, a compressor (Fig. 1: compressor 20), a condenser (Fig. 1: condenser 24) and an evaporator (Fig. 1: 12 & 14) connected serially [Col. 5: lines 4-46].
  
Manz further teaches the moisture sensor (Fig. 1: sight glass 18) disposed between the compressor (Fig. 1: compressor 20), and the evaporator (Fig. 1: 12 & 14), fluidly downstream (Fig. 1: sight glass 18 is downstream of the evaporator 12 & 14)[Col. 5: lines 4-45] of the evaporator  (Fig. 1: 12 & 14).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Manz’s use of fluid dyer’s and moisture sensors (e.g. dry eye sight glasses) at location where a fluid is monitored including between an evaporator and a condenser on the occasion when a liquid phase is run through the passage and use the Manz’s dryers and dry eye sight glasses on Nevitt’s fluid passage between an evaporator and a compressor because the monitoring for moisture entering the compressor improves the reliability of the compressor by ensuring damaging water induced corrosion is prevented [Manz Col. 1 lines 52-58].
With regard to 2) Morgan teaches air conditioning units (Fig. 1) [Col. 3 lines 10-15    concerned with moisture is contained within their CFC refrigerant. It is therefore desirable that refrigerant moisture removal be a part of the refrigerant recycling operation]. Morgan further teaches the system includes a purge system (Fig. 1: purge system 20) in which the refrigerant flow is diverted [Col. 13 lines 50-67:   Refrigerant vapor will leave air conditioning unit 22 through couplings 54 and 196, to suction inlet 218 of purge pump 216. Purge pump 216 will compress the refrigerant … Refrigerant vapor will then leave oil separator 210 and flow through dryer 198, which will remove moisture from the vapor. The condition of the refrigerant may be monitored, if desired, using dry eye sight glass 204] from a condenser (Fig. 1 a.c. unit 20 with Fig. 3 condenser 24) of the system (Fig. 1: ac system 22 with condenser and cooling means 2 with evaporator 64), through (Fig. 4: shows the bypassed flow from condenser 24 through purge pump 216 to evaporator 64) the purge system (Fig. 1 and Fig. 4 purge system 20 in grey in Examiner’s annotated Fig. 4) and to the evaporator (Fig. 1 and Fig. 4 evaporator 64) with an indicated moisture level (Figs. 1 & 4: purge system moisture sensor 204) [Col. 13 lines 60-67: The refrigerant then flows through dry eye sight glass 204, allowing the moisture content of the refrigerant to be monitored, and through cold evaporator 64] & [Col. 11 lines 32-45:  Monitoring means, such as dry eye sight glasses 204, 206, and 208, well known to those skilled in the art, for monitoring the moisture condition of the refrigerant emerging from dryers 198, 200, and 202, respectively, may be placed at the outputs of the dryers as shown, typically showing a yellow indication when the coolant passing therein contains an excessive amount of moisture, and typically showing a green indication when the coolant is sufficiently dry, as preferred].

    PNG
    media_image1.png
    617
    810
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Morgan’s purge circuit with Nevitt’s expansion valve because the purge system removes moisture which improves the efficiency of the refrigerant to perform cooling and improves maintainability of the system by eliminating damaging water corrosion [Morgan Col. 3 lines 5-15].

With regard to 3) Umebayashi teaches [0004: the operation of the air conditioner so as to dry the evaporator and remove moisture of condensed water from a surface of the evaporator]. Umebayashi further teaches based on the measurement of a moisture sensor [0126] a controller (Fig. 20: 22) activates (Fig. 20: S55 No) the purge system [0118: the electronic control device 22 is provided with the remote executing device 23 for executing the air blowing mode such as the drying air blowing mode] in response to the indicated moisture level exceeding a selected threshold  (Fig. 20: S 55)[0126:  a quantity of water attached to the surface of the cooler 2 is detected by the moisture sensor, and it is judged whether or not the quantity of water attaching to the surface of the cooler 2 is decreased to a value not more than a predetermined value (S55). When the quantity of water attached to the surface of the cooler 2 is decreased to the value not more than the predetermined value, the blower 21 is stopped (S56). When the quantity of water attached to the surface of the cooler 2 is larger than the predetermined value, the program returns to S51 where the blower is extended in operating time due to moisture reading].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Umebayashi’s controller processing of moisture sensor monitoring data to initiate a moisture purge step based on moisture detection compared to a threshold level and use the processing and purge control with Nevitt’s, as modified, purge and moisture monitoring system because automating the purge process based of sensed moisture improves the quality of removing damaging water from the system in a power efficient process [Umebayashi 0008].  
Claim 12.  Nevitt discloses a method of operating a heating, ventilation and air conditioning (HVAC) system (Fig. 8  fluid flowing through 22 line of heat transfer system for a HVAC system) [Col. 3 lines 19-25] & [Col. 7 lines 40-45 air conditioning] comprising exposing a color change material sample (132) [Col. 12 lines 24-45] to a flow of refrigerant (Fig. 8: refrigerant pathway 146); sensing a color of the color change material  [Col. 4 lines 30-40: an indicating element, adapted to change color when the moisture content changes, is positioned in the stream. The amount of radiation detected is altered in response to a change in color of the indicating element. In the embodiments disclosed herein a sight glass having window means for passing the radiation to and from the fluid stream is used] via a color sensor (Fig. 3: moisture sensor elements 34-35, 36 & 38) the color indicative of a moisture level of the flow of refrigerant [Col. 4 lines 30-40: an indicating element, adapted to change color when the moisture content changes, is positioned in the stream. The amount of radiation detected is altered in response to a change in color of the indicating element. In the embodiments disclosed herein a sight glass having window means for passing the radiation to and from the fluid stream is used] communicating the sensed color to an HVAC system controller (158) [Col. 8 lines 24-40:  if the indicator element 32 changes color from an acceptable dark green (dry) to a chartreuse (caution) to yellow (wet), then more and more light will be reflected to the photocell 38. As the photocell receives more reflected light the resistance will drop, allowing more current flow and an increasing voltage across the one meg resistor in series with the photocell…. provide a digital output at 54. This output can be used to activate visual or audible alarms, or to activate a control function] & [Col. 13 lines 30-35 The sensor SGS may also monitor moisture content of the refrigerant as described herein before. The output of sensor SGS is connected to the control circuit 158], wherein the moisture sensor (Fig. 1: SGS & Fig. 3: 20 sight glass) is disposed along a main refrigerant circuit of the HVAC system  (Fig. 8  fluid flowing through 22 line of heat transfer system for a HVAC system) [Col. 3 lines 19-25] & [Col. 7 lines 40-45 air conditioning], the main refrigerant circuit  (Fig. 1:   including, a compressor (130), a condenser (138) and an evaporator (132) on circuit 146) connected serially (Fig. 1: serial connection of elements 130, 138 and 132 on main refrigerant circuit 146) , between (Fig. 8: SGS overall between 132 & 130) a compressor (Fig. 8 compressor 130) and an evaporator (Fig. 8: 132) of an HVAC system (Fig. 8).  wherein the moisture sensor (Fig. 1: SGS & Fig. 3: 20 sight glass) is disposed along a main refrigerant circuit (Fig. 1: serial connection of elements 130, 138 and 132 on main refrigerant circuit 146) of the HVAC system (Fig. 8  fluid flowing through 22 line of heat transfer system for a HVAC system) [Col. 3 lines 19-25] & [Col. 7 lines 40-45 air conditioning], the main refrigerant circuit  (Fig. 1:   including, a compressor (130)), a condenser (138) and an evaporator (132) connected serially (Fig. 1: serial connection of elements 130, 138 and 132 on main refrigerant circuit 146) , between (Fig. 8: SGS overall between 132 & 130) a compressor (Fig. 8 compressor 130) and an evaporator (Fig. 8: 132) of an HVAC system (Fig. 8  fluid flowing through 22 line of heat transfer system for a HVAC system) [Col. 3 lines 19-25] & [Col. 7 lines 40-45 air conditioning].
Nevitt does not explicitly disclose: 
1) the moisture sensor disposed between the compressor and the evaporator, fluidly downstream of the evaporator.
2) the HVAC system includes a purge system in which the refrigerant flow is diverted from a condenser of the HVAC system, through the purge system and to the evaporator. 
3) activating the purge system in response to the indicated moisture level exceeding a selected threshold.

With regard to 1) Manz teaches an HVAC system (Fig. 1) with a compressor (Fig. 1: 20) an evaporator (Fig. 1: evaporator w/ oil separation 12 & 14) and a moisture detecting sight glass (Fig. 1: sight glass 18) and dryer (Fig. 1: 16). Martin further teaches a moisture sensor (18) is disposed along a main refrigerant circuit (Fig. 1: Evaporator 12 & 14 to sight glass 18 to compressor 20 to condenser 24) of the HVAC system [Col. 1 lines 5-12], the main refrigerant circuit (Fig. 1: Evaporator 12 & 14 to sight glass 18 to compressor 20 to condenser 24) including, a compressor (Fig. 1: compressor 20), a condenser (Fig. 1: condenser 24) and an evaporator (Fig. 1: 12 & 14) connected serially [Col. 5: lines 4-46].
 
Manz further teaches the moisture sensor (Fig. 1: sight glass 18) disposed between the compressor (Fig. 1: compressor 20), and the evaporator (Fig. 1: 12 & 14), fluidly downstream (Fig. 1: sight glass 18 is downstream of the evaporator 12 & 14)[Col. 5: lines 4-45] of the evaporator  (Fig. 1: 12 & 14).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Manz’s use of fluid dyer’s and moisture sensors (e.g. dry eye sight glasses) at location where a fluid is monitored including between an evaporator and a condenser on the occasion when a liquid phase is run through the passage and use the Manz’s dryers and dry eye sight glasses on Nevitt’s fluid passage between an evaporator and a compressor because the monitoring for moisture entering the compressor improves the reliability of the compressor by ensuring damaging water induced corrosion is prevented [Manz Col. 1 lines 52-58]. 

With regard to 2) Morgan teaches air conditioning units (Fig. 1) [Col. 3 lines 10-15    concerned with moisture is contained within their CFC refrigerant. It is therefore desirable that refrigerant moisture removal be a part of the refrigerant recycling operation]. Morgan further teaches the system includes a purge system (Fig. 1: purge system 20) in which the refrigerant flow is diverted [Col. 13 lines 50-67:   Refrigerant vapor will leave air conditioning unit 22 through couplings 54 and 196, to suction inlet 218 of purge pump 216. Purge pump 216 will compress the refrigerant … Refrigerant vapor will then leave oil separator 210 and flow through dryer 198, which will remove moisture from the vapor. The condition of the refrigerant may be monitored, if desired, using dry eye sight glass 204] from a condenser (Fig. 1 a.c. unit 20 with Fig. 3 condenser 24) of the system (Fig. 1: ac system 22 with condenser and cooling means 2 with evaporator 64), through (Fig. 4: shows the bypassed flow from condenser 24 through purge pump 216 to evaporator 64) the purge system (Fig. 1 and Fig. 4 purge system 20 in grey in Examiner’s annotated Fig. 4) and to the evaporator (Fig. 1 and Fig. 4 evaporator 64) with an indicated moisture level (Figs. 1 & 4: purge system moisture sensor 204) [Col. 13 lines 60-67: The refrigerant then flows through dry eye sight glass 204, allowing the moisture content of the refrigerant to be monitored, and through cold evaporator 64] & [Col. 11 lines 32-45:  Monitoring means, such as dry eye sight glasses 204, 206, and 208, well known to those skilled in the art, for monitoring the moisture condition of the refrigerant emerging from dryers 198, 200, and 202, respectively, may be placed at the outputs of the dryers as shown, typically showing a yellow indication when the coolant passing therein contains an excessive amount of moisture, and typically showing a green indication when the coolant is sufficiently dry, as preferred].

    PNG
    media_image1.png
    617
    810
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Morgan’s purge circuit with Nevitt’s expansion valve because the purge system removes moisture which improves the efficiency of the refrigerant to perform cooling and improves maintainability of the system by eliminating damaging water corrosion [Morgan Col. 3 lines 5-15].
With regard to 3) Umebayashi teaches [0004: the operation of the air conditioner so as to dry the evaporator and remove moisture of condensed water from a surface of the evaporator]. Umebayashi further teaches based on the measurement of a moisture sensor [0126] activating (Fig. 20: S55 N) the purge system [0118: the electronic control device 22 is provided with the remote executing device 23 for executing the air blowing mode such as the drying air blowing mode] in response to the indicated moisture level exceeding a selected threshold  (Fig. 20: S 55 No)[0126:  a quantity of water attached to the surface of the cooler 2 is detected by the moisture sensor, and it is judged whether or not the quantity of water attaching to the surface of the cooler 2 is decreased to a value not more than a predetermined value (S55). When the quantity of water attached to the surface of the cooler 2 is decreased to the value not more than the predetermined value, the blower 21 is stopped (S56). When the quantity of water attached to the surface of the cooler 2 is larger than the predetermined value, the program returns to S51 where the blower is extended in operating time due to moisture reading].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Umebayashi’s controller processing of moisture sensor monitoring data to initiate a moisture purge step based on moisture detection compared to a threshold level and use the processing and purge control with Nevitt’s, as modified, purge and moisture monitoring system because automating the purge process based of sensed moisture improves the quality of removing damaging water from the system in a power efficient process [Umebayashi 0008].  

Claims 4, 8 & 14. Dependent on the moisture sensing system of claim 1 and HVAC system of claim 5 and method of claim 12. Nevitt further discloses the color sensor (Fig. 3: 34-36 & 38) includes a light emitting diode (Fig. 3: 35 & 36) to illuminate the moisture sensor (Fig. 1 SGS Fig. 3: 20) [Col. 6: lines 37-57] and the color change material sample (Fig. 3 indicator element 32 illuminated by led 36) [Col. 8 lines 4-25: the indicator element 32, the color of the element will determine how much radiation is reflected to the detection device 38. In the case of the Sporlan Valve Company indicator element, the dark green color will reflect very little radiation, while the chartreuse color will reflect more radiation and the yellow color will reflect still more radiation].   

Claims 9 & 15. Dependent on the HVAC system of claim 5 and the method of claim 12. Nevitt further discloses the moisture sensor (Fig. 1 SGS Fig. 3: 20) sending an alarm signal [Col. 8 lines 23-37] if there is moisture in a refrigerant flow [Col. 6 lines 1-7 refrigerant flow] and communicates the signal [Col. 8 lines 23-37  If the indicator element 32 changes color from an acceptable dark green (dry) to a chartreuse (caution) to yellow (wet), then more and more light will be reflected to the photocell 38… output can be used to activate visual or audible alarms, or to activate a control function] and [Col. 11 lines 55-65] based on a sensed color to a system controller (Fig. 8  control unit 158) initiating one or more actions [Col. 4 lines 40-55 in response to the radiation level (e.g. the color of the moisture sensor) The speed control or other means is responsive to the amount of radiation detected to vary that rate to maintain heat exchange fluid in a liquid line at the lowest temperature possible] via the system controller (158) based on the sensed color of the color change material sample the system controller (158) [Col. 8 lines 23-37  If the indicator element 32 changes color from an acceptable dark green (dry) to a chartreuse (caution) to yellow (wet), then more and more light will be reflected to the photocell 38… output can be used to activate visual or audible alarms, or to activate a control function] and [Col. 11 lines 55-65]. 

Claim 10 & 16. Dependent on the HVAC system of claim 9 and the method of claim 15. Nevitt further discloses the moisture sensor (Fig. 1 SGS Fig. 3: 20) sending an alarm signal [Col. 8 lines 23-37] if there is moisture in a refrigerant flow and communicates the signal based on a sensed color  [Col. 4 lines 30-40: an indicating element, adapted to change color when the moisture content changes, is positioned in the stream. The amount of radiation detected is altered in response to a change in color of the indicating element. In the embodiments disclosed herein a sight glass having window means for passing the radiation to and from the fluid stream is used] to a system controller (Fig. 8  control unit 158) initiating one or more actions via the system controller (158) based on the sensed color of the color change material sample the system controller (158)  (Fig. 8 Alarm 1) [Col. 8 lines 23-37  If the indicator element 32 changes color from an acceptable dark green (dry) to a chartreuse (caution) to yellow (wet), then more and more light will be reflected to the photocell 38… output can be used to activate visual or audible alarms, or to activate a control function]. 

Claim 13. Dependent on the moisture sensing method of Claim 12.  Nevitt further discloses the color sensor (Fig. 3: moisture sensor elements 34-35, 36 & 38) is disposed outside of the sight glass housing (Fig. 3: sight glass 28) [Col. 7 lines 4-14: a cap 34 is secured to the sight glass 20 to support a radiation source 36 and a radiation detection device 38. The cap is preferably formed from an opaque material that will block entry of radiation from the exterior into the interior of the sight glass 20]. 

Claims 2, 3, 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nevitt in view of Manz, Morgan and Umebayashi and in further view of Birkle (EP0456977; “Birkle” translation provided for citations).

Claims 2 & 6. Dependent on the moisture sensing system of claim 1 & HVAC system of claim 5.  Nevitt, as modified, does not make the moisture sensor integral with the moisture sensor disposed inside of a sight glass housing. 

Birkle teaches a color reading moisture sensor disposed inside the housing of the sight glass housing (Figs. 1-3 capsule with diodes 7 & 8 in housing 1 integrated with glass 6) [Page 3 second ¶].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Birkle’s integrated led sensor capsule with a sight window with Nevitt’s light sensor for reading color changes because the integrated structure provides a stable platform for making measurements on a dynamic fluid flow.

Claims 3 & 7. Dependent on the moisture sensing system of claim 2 and HVAC system of claim 6.  Nevitt further discloses the color sensor (Fig. 5: moisture sensor elements 34-35, 36 & 38) is disposed outside of the sight glass housing (Fig. 4: 28) [Col. 7 lines 4-14: a cap 34 is secured to the sight glass 20 to support a radiation source 36 and a radiation detection device 38. The cap is preferably formed from an opaque material that will block entry of radiation from the exterior into the interior of the sight glass 20].

Claims 11 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nevitt in further view of Manz, Morgan and Umebayashi and in further view of Major (US 5243831; “Major”).

Claims 11 & 17. Dependent on the HVAC system of claim 9 and the method of claim 15. Nevitt as modified, does not explicitly disclose the HVAC system controller where the one or more actions include initiating a refrigerant flow drying or purge operation.  

Major teaches a refrigerant purge system (Fig. 1).  Major further teaches the HVAC system controller (160) [Col. 8 lines 3-18] the one or more actions include initiating a refrigerant flow drying or purge operation [Col. 10 lines 37-49] via the purge system based on the sensed color of the color change material [Col. 10 lines 37-49:  Sight glass 194 may, for example, change color to indicate moisture is present in the recovered refrigerant. Should excess moisture be present, valve 198 may be opened to allow recovered refrigerant to recirculate via drain line 166 and interconnect lines 167, 168 to again pass through suction filter 122, including a desiccant, until moisture is sufficiently removed from the recovered refrigerant].  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Major’s system controller, processing and purge system with Nevitt’s, as modified, moisture indication sensors and bypass purge valve because providing a moisture indicating sensor system to initiate a moisture purging cycle only when moisture levels are detected provides a convenient, economic, environmentally friendly and effective refrigerant recovery and purification system [Major’s summary of the invention].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856